Citation Nr: 1719206	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a heart disability.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

As the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record, the Board has recharacterized the Veteran's claim for service connection for coronary artery disease as a claim of service connection for a heart disability and has recharacterized the Veteran's claim for service connection for panic disorder as a claim of service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary.  VA has not substantially complied with the directives contained in the Board's February 2015 remand of this case.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, it appears that the RO has yet to afford the Veteran with examinations for his claimed disabilities.

The record indicates that the Veteran currently receives treatment at the VA Medical Center (VAMC) in Lexington, Kentucky.  Relevant ongoing medical records from VA should also be requested as part of the development of this case.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since April 2016, including from the Lexington VAMC.

2.  After associating any of the above records with the claims file, afford a Veteran VA examination by an examiner with sufficient expertise to determine the nature and cause of any right shoulder disability, left shoulder disability, back disability, heart disability, hemorrhoids, and acquired psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the results of the examinations and a review of the record, the examiner should provide opinions with respect to any right shoulder disability, left shoulder disability, back disability, heart disability, hemorrhoids, and acquired psychiatric disability, discussing whether any such disability is at least as likely as not (50 percent or greater probability) to have had its onset during, or is causally related to, the Veteran's military service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on this matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

